              Case 2:19-cr-00260-RSM Document 42 Filed 01/06/21 Page 1 of 1




 1                                                      CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                         )   No. CR19-260RSM
 8                                                     )
                       Plaintiff,                      )   ORDER GRANTING UNOPPOSED
 9                                                     )   MOTION TO PROCEED WITH
                  v.                                   )   GUILTY PLEA HEARING BY VIDEO
10                                                     )   CONFERENCING
     ROSALIANA LOPEZ-RODRIGUEZ,                        )
11                                                     )
                       Defendant.                      )
12                                                     )
13          THE COURT has considered the unopposed motion to proceed with guilty plea

14   hearing by video conferencing and the files and records herein. The Court finds that

15   delays in the ultimate disposition of this case would result in serious harm to the interest

16   of justice

17          Therefore, the Court GRANTS the motion and orders the parties to schedule a

18   video-conferenced plea hearing.

19          DONE this 6th day of January, 2021.

20
21
                                                      A
                                                      RICARDO S. MARTINEZ
22                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
23
     Presented by:
24
     s/ Nancy Tenney
25
     Assistant Federal Public Defender
26   Attorney for Rosaliana Lopez-Rodriguez

       ORDER GRANTING UNOPPOSED                                    FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED                                              1601 Fifth Avenue, Suite 700
       WITH GUILTY PLEA HEARING                                         Seattle, Washington 98101
       BY TELECONFERENCING                                                         (206) 553-1100
       (Rosaliana Lopez-Rodriguez; CR19-260RSM) - 1
